Case 3:17-cv-00797-K-BN Document 48 Filed 09/08/20          Page 1 of 2 PageID 6225



                   IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

BRIAN WAYNE DRAKE,                        §
TDCJ No. 1950303,                         §
                                          §
             Petitioner,                  §
                                          §
V.                                        §          No. 3:17-cv-797-K
                                          §
DIRECTOR, TDCJ-CID,                       §
                                          §
             Respondent.                  §

          ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
     RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made findings, conclusions, and a

recommendation in this case. No objections were filed. The District Court reviewed

the proposed findings, conclusions, and recommendation for plain error. Finding none,

the Court ACCEPTS the Findings, Conclusions, and Recommendation of the United

States Magistrate Judge.

       The Court therefore TRANSFERS Petitioner’s unauthorized successive 28

U.S.C. 2254 habeas applications to the United States Court of Appeals for the Fifth

Circuit for appropriate action.

       And, because the Court is transferring the applications to the Fifth Circuit, a

certificate of appealability (“COA”) is not necessary. See United States v. Fulton, 780

F.3d 683, 688 (5th Cir. 2015) (“[A] transfer order under 28 U.S.C. § 1631 is not a

final order within the meaning of § 2253(c)(1)(B), and the appeal of such an order
Case 3:17-cv-00797-K-BN Document 48 Filed 09/08/20         Page 2 of 2 PageID 6226



does not require a COA.”); Guel-Rivas v. Stephens, 599 F. App’x 175, 175 (5th Cir.

2015) (per curiam) (applying Fulton’s holding to transfer of a successive Section 2254

application).

      Further, because the two motions Petitioner under Federal Rule of Civil

Procedure 60(b) are in substance successive habeas applications, the Clerk of Court is

DIRECTED to open for statistical purposes two new Section 2254 cases (nature of suit

530 directly assigned, per Special Order 3-250, to United States District Judge Ed

Kinkeade and United States Magistrate Judge David L. Horan) and to close both on

the basis of the order.

      SO ORDERED.

      Signed September 8th, 2020.




                                       ____________________________________
                                       ED KINKEADE
                                       UNITED STATES DISTRICT JUDGE




                                          2
